FILED
                                                                                       SEp 3 0 2010
                            UNITED STATES DISTRICT COURT                         Clerk, U.S. District & BankruptcY
                            FOR THE DISTRICT OF COLUMBIA                         Courts for the District of Columbia

TYRONE JULIUS,

               Plaintiff,
                                               )
       v.                                      1       Civil Action No.

MR. McKINNON,
                                               1                              10 1663
               Defendant.

                                  MEMORANDUM OPINION

       This matter is before the Court on consideration of plaintiffs pro se complaint and his

application to proceed in forma pauperis

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment

for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of

Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).

       Plaintiff alleges that the name on his SmarTrip card, apparently issued by the Washington

Metropolitan Area Transit Authority, is not his name. He demands an award of

$999,999,999.00. Because the complaint contains no short and plain statement as to plaintiffs

entitlement to relief, the pleading does not comply with Rule 8(a) and it will be dismissed. An

Order consistent with this Memorandum Opinion will be issued on this same date.



Date: M   /~~//J                                                   s District Judge